Opinión disidente, en reconsideración, del
Juez Asociado Señor Santana Becerra,
en la cual concurren el Juez Presi-dente Señor Negrón Fernández y los Jueces Asociados Señores Hernández Matos y Dávila
San Juan, Puerto Rico, a 14 enero de 1969
En 20 de junio de 1967, a nombre de una mayoría de cinco Jueces del Tribunal, emití opinión sosteniendo la validez del Decreto Mandatorio Núm. 27 aplicable a la Industria de la Leche y de la Ganadería, Tercera Revisión (1965).
En 10 y 14 de julio de 1967 las empresas recurrentes radicaron mociones de reconsideración. En 21 de julio de 1967 la Junta de Salario Mínimo hizo oposición a la re-consideración solicitada y pidió vista oral. En 8 de enero de 1968, sin que aún se hubiera resuelto la moción de re-consideración, el Juez Asociado Señor Emilio S. Belaval, quien había formado parte de la mayoría, cesó en su cargo. Con la intervención ahora del Juez Asociado Señor Torres Rigual nombrado en la vacante creada, se resuelve el caso en reconsideración, se deja sin efecto la sentencia original de mayoría de 20 de junio de 1967 y se decreta la nulidad del Decreto Mandatorio Núm. 27 en sus apartados 2 y 3 en cuanto fijan salario mínimo por hora a los choferes vende-dores y ayudantes vendedores.
A mi juicio, la opinión en reconsideración adolece del error, que arrastra de la expresión minoritaria al resolverse el caso originalmente, de confundir y mixtificar dos concep-tos enteramente distintos en la esfera del trabajo, cuales son: (1) el concepto del salario mínimo con (2) el concepto de la jornada mínima, normas y condiciones de trabajo. Adolece *824también del error, a mi juicio, como en la expresión mino-ritaria anterior, de atribuirle a la Ley Núm. 114 de 80 de junio de 1965 una motivación que no tuvo y unos alcances que no tiene.
La facultad legal de la Junta de Salario Mínimo creada por la Ley Núm. 96 de 26 de junio de 1956, para fijar un salario mínimo en forma alternativa como lo fijó en el Decreto Mandatorio impugnado para los choferes distribui-dores, está claramente reconocida por la- Sec. 16 de dicha Ley, según esta sección fue enmendada por la Ley Núm. 105 de 26 de junio de 1964. Dispone expresamente esta sección que en ciertas situaciones que menciona, “así como en-cual-quier otra actividad económica, los comités podrán reco-mendar y la Junta fijar salarios mínimos por unidades de trabajo en vez de tipos de salario por hora o alternativa-mente, cuando así lo creyeren aconsejable por la naturaleza de las labores a realizarse.” Con esta disposición el Legis-lador permitió a los Comités y a la Junta separarse de la unidad básica de retribución mínima de la Ley que es la hora, y les autorizó a usar otra unidad, o alternativamente.
Así lo creyó aconsejable el Comité que adoptó el Decreto Mandatorio Núm. 27 y la Junta que lo aprobó, considerando que se protegía mejor al obrero fijando el salario mínimo en la alternativa de por unidad o de por hora, a la luz de ciertas particularidades típicas del reparto de leche.
Procede tener fijo en mente, ya que se invoca la Ley Núm. 114 de 1965 para anular el Decreto, que la Junta de Salario Mínimo creada por la Ley Núm. 96 de 1956 nada tiene que ver con condiciones y normas de trabajo. Ejerce su función sola y únicamente con el salario mínimo. Lo que hubiere respecto a normas de trabajo en decretos manda-torios aprobados por la actual Junta de Salario Mínimo son expresiones adicionales, vigentes bajo la anterior legislación de 1941, que por mandato expreso de la Sec. 40(b) de la *825Ley de 1956 deben quedar vigentes en todo lo que no sea salario mínimo. (1)
El Decreto Mandatorio Núm. 27 que se impugna fue adoptado por el Comité que investigó la Industria de la Leche y la Ganadería en 5 de marzo de 1965. En 2 y 5 de abril de 1965 las recurrentes objetaron ante la Junta la aprobación de dicho proyecto de Decreto. Su posición original fue al efecto de que los choferes que repartían leche no debe-rían considerarse incluidos en la Ley Núm. 379 de 1948, bajo la disposición de dicha Ley que excluye a los agentes vendedores de jornadas máximas y otras normas. Estas ob-jeciones — que no se referían al salario mínimo — no prospe-raron y en 24 de abril de 1965 la Junta de Salario Mínimo publicó la aprobación del Decreto 27.
En 3 y 4 de mayo de 1965 las peticionarias solicitaron reconsideración de la aprobación del Decreto, conforme a lo dispuesto por ley, Sec. 29(d), Ley Núm. 96 de 1956. En esta etapa en que estaba pendiente de resolverse tal recon-sideración, las recurrentes hicieron saber a la Junta de la presentación, en 10 de marzo de 1965, del Proyecto de la Cámara Núm. 135 que excluía a los choferes vendedores y sus ayudantes en la Industria de la Leche de la aplicación de las leyes y decretos sobre horas máximas die trabajo. El Proyecto 135 se convirtió en la Ley Núm. 114 de 30 de junio de 1965. Las recurrentes solicitaron entonces de la Junta que devolviera el Decreto al Comité para que actuara a la luz de dicha legislación. A ello se negó la Junta y quedó definitivamente aprobado el Decreto Mandatorio Núm. 27. Las recurrentes impugnaron el Decreto en estos recursos.
En la opinión original del Tribunal se hace Una exposi-ción sobre la referida Ley Núm. 114. En vista de las motiva-ciones y de los alcances que a dicho estatuto se le da en la *826opinión en reconsideración, creo necesario el ampliar el his-torial de dicha Ley.
(1) El P. de la C. 135 fue presentado por el Represen-tante Sr. Milán Padró en 10 de marzo de 1965 y se titulaba originalmente: “Para decretar la no aplicabilidad de las leyes y decretos sobre horas máximas de trabajo a los ven-dedores y sus ayudantes de leche fresca y otros productos lácteos y autorizar a los Comités de la Industria Lechera a recomendar y a la Junta de Salario Mínimo aprobar comi-siones mínimas para dichos empleados”. (Énfasis nuestro.) Diario de Sesiones, Vol. 19, Tomo 2, pág. 398.
(2) Tal como fue originalmente presentado, el Proyecto consistía de una Exposición de Motivos y de dos artículos de fondo. El Art. 1 disponía que las leyes y decretos esta-bleciendo el máximo de horas que puedan ser trabajadas por cualquier empleado, o que en forma alguna reglamenten las horas de trabajo de los empleados, no serían aplicables a los vendedores y sus ayudantes de leche fresca y otros pro-ductos lácteos. El Art. 2 disponía que los Comités de Salario Mínimo podrían recomendar y la Junta de Salario Mínimo aprobar comisiones mínimas a ser pagadas a los vendedores y sus ayudantes de leche fresca y otros productos lácteos.
(3) En cuanto a la razón de ser del Proyecto, la Expo-sición de Motivos decía que existía alguna duda sobre si los vendedores y distribuidores de leche fresca y productos lác-teos estaban cubiertos o no por la exención de viajantes que tradicionalmente han establecido las leyes en relación con horas extras. (Se está refiriendo al pago de horas extras y a la jomada de trabajo de la Ley Núm. 379 de 1948.) Que era deseable, para no detener el continuo crecimiento y expansión de la industria lechera el que se aclarara en forma definitiva cualquier duda que pudiera existir sobre la aplicabilidad de las leyes y decretos sobre horas extras a estos vendedores y ayudantes. Se expresaba también que el sistema de pago por comisión a dichos vendedores y ayu-*827dantes había demostrado ser uno justo y razonable y que estos obreros podrían ser protegidos por la Junta de Salario Mínimo mediante la fijación de comisiones mínimas a base de las recomendaciones de los Comités designados. Diario de Sesiones, Vol. 19, Parte 4, pág. 1666.
(4) Como fundamento de la duda, decía también la Ex-posición de Motivos que las empresas no tenían control directo ni la necesaria supervisión del trabajo de los distribuidores a los efectos de las horas extras.
(5) Informado el Proyecto por la Comisión de Trabajo, la Exposición de Motivos original quedó redactada como aparece en la Ley Núm. 114, conservando las motivaciones del Proyecto ya expuestas.
(6) Se enmendó el Proyecto para incluirle la materia contenida en el Art. 3 de la Ley aprobada. Nada hubo en la discusión del Proyecto en el hemiciclo que alterara el motivo original de su presentación, que como se ha dicho, fue dejar claro, para eliminar dudas, que a estos choferes distribuidores de leche no se les aplicarían las disposiciones de ley vigentes relativas a jornada máxima de trabajo y horas extras.
(7) Por otra parte, para no dejarlos indefensos en cuanto a vacaciones, día de descanso, licencia por enfermedad y otras condiciones de trabajo garantizadas a otros obreros de la Industria que no fuera la jornada máxima de labor y horas extras, se incluyó el Art. 3 que originalmente no estaba en el Proyecto. Diario de Sesiones, Vol. 19, Parte 4, págs. 1666, 1678-1686. (2)
Nada en la Ley Núm. 114 milita en contra de la acción del Comité y de la Junta. La ley disipó las dudas y los *828temores de las empresas lecheras y procedió a excluir a los choferes distribuidores de las garantías de otra legislación en cuanto a jornada máxima de labor y el pago de horas extras, de igual modo que la Ley Núm. 379 de 1948 había excluido de estas disposiciones a- los agentes viajeros. La razón en ambos casos: la misma — la dificultad de la empresa de tener el necesario control y supervisión de la labor, dada la naturaleza del trabajo, sobre tales .jornadas máximas y horas extras.
La Ley Núm. 114 no privó al Comité ni a la Junta de su facultad expresamente concedida de fijar un salario mínimo en forma alternativa. Conocedores el Comité y la Junta por la evidencia ante ellos que podrían surgir situaciones en que una retribución fijada únicamente a base de comisión podría ser destructiva del derecho del obrero a una retribución mínima, ésta fue una de esas situaciones en que de acuerdo con la expresión legislativa en la Ley Núm. 96 creyó acon-sejable o deseable el fijar el salario en forma alternativa, Factores ajenos al empleado, como la rotura de los vehícu-los, entorpecimientos inesperados podrían privar al obrero de una retribución, no obstante estar trabajando, a base únicamente de la unidad. El Decreto sólo asegura una retri-bución mínima, independientemente de cualquier contingen-cia de la cual el obrero no es culpable.
Con esta determinación del Comité y de la Junta no nos es lícito intervenir sin violentar el precepto de ley que regula la revisión judicial de los Decretos Mandatories. Por otra parte, el Decreto impugnado no ignora el estatuto 114, ya que fija salarios mínimos a estos obreros por comisión ó unidad.
Dispone la Ley Núm. 96 en su Sec. 1 que es la política de la Asamblea Legislativa que los procedimientos que auto-riza dicha Ley para la fijación y para la revisión de salarios mínimos sean conducidos en forma cuasi-legislativa. Aun *829cuando no se expresara, un Decreto Mandatorio es una pieza legislativa, una reglamentación de ley positiva que surge de la evaluación de una situación de hecho que ha estado ante la consideración del Comité.
Para hacer efectiva esa política pública expresada, la propia Asamblea Legislativa delineó cuidadosamente el ám-bito de la revisión judicial de un Decreto, y determinó: (Art. 29)
1. Las conclusiones de hecho de un Comité de Salario Mínimo, actuando dentro de sus poderes, serán concluyentes, en ausencia de fraude.
Debe ser concluyente para el Tribunal la conclusión del Comité de la existencia de una situación de hecho que hacía aconsejable, bajo la Sec. 16 de la Ley 96, enmendada por la 105 de 1964, la fijación de un salario en la alternativa.
2. El Tribunal puede confirmar, anular o devolver un Decreto, pero la anulación o devolución de un Decreto se hará sólo:
(a) porque el Comité actuara sin facultad o en exceso de sus poderes, si esta cuestión se hubiere levantado expresa-mente ante el Comité y luego ante la Junta, o ante ésta;
(b) porque la Junta actuara en exceso de su facultad o de sus poderes, si la cuestión se hubiere levantado expresamente ante la Junta;
(c) porque el Decreto se obtuvo mediante fraude.
Nada de lo anteriormente expuesto que autoriza a este Tribunal a anular un Decreto ocurrió en el caso ante nos. Después de aprobado el Decreto Mandatorio Núm. 27 im-pugnado se aprobó la Ley Núm. 114. La Junta entendió que no debía devolver el Decreto al Comité por considerar que el Decreto y la Ley Núm. 114 aprobada después no eran incompatibles. Estuvo correcta en su criterio ya que no lo son, y la Ley Núm. 114 no se refería a salario mínimo y sí a jornada mínima y condiciones de trabajo. En momento al-guno la Ley Núm. 114 despojó al Comité y a la Junta de *830la facultad de fijar un salario en la alternativa, expresa-mente concedí dale por la Ley 96.
Pero aun cuando fuera discutible y admitiera criterio en contrario la determinación de la Junta al negarse a devolver el Decreto, en ausencia de ilegalidad plena, al Tribunal le debe merecer gran peso esa determinación bajo bien conocidas normas de la revisión judicial de los actos admi-nistrativos y cuasi-legislativos; y en deferencia al organismo administrativo designado por ley como el especialmente ca-pacitado para hacer tales determinaciones de salario mínimo; y en cumplimiento de la política pública legislativa que expresamente fijó los límites de este Tribunal en la revisión judicial de un Decreto.
Contrario a lo expuesto, la mayoría de ahora sustituye el criterio y la interpretación administrativa de la Ley Núm. 114 hecha por la Junta por el criterio y la interpre-tación sugerida por las empresas, que el Tribunal adopta, sin que aparentemente existan razones de peso que obliguen a ello excepto una diferencia de criterio sobre el alcance de un estatuto. Siendo el Decreto una pieza legislativa, de haber dos interpretaciones de la Ley Núm. 114, una que anularía el Decreto y otra que lo armoniza, creo nuestro deber optar por la segunda, como lo hizo la Junta.
Al estructurarse el Comité de Salario Mínimo se creó un organismo inteligente y democrático por excelencia. Tres de sus miembros defienden el interés patronal, tres el interés obrero y tres representan el interés público y sirven de agente estabilizador entre las otras dos partes. El producto del Comité, que es el Decreto, fundamentalmente es balan-ceado, justo, razonable y equitativo para todos los intereses envueltos. De ahí que la Legislatura dispusiera que las deter-minaciones de hecho del Comité, en ausencia de fraude, sean intocables, aun por la Junta. Un tribunal no estaría mejor capacitado que el Comité en cuanto al peso de las conclu-*831siones de hecho de éste, pero aun cuando lo estuviera, fue mandato legislativo el que no las alterara.(3)
Finalmente, ante el problema aquí envuelto, el hecho de la situación económica de la empresa lechera al cual se le da pronunciado énfasis en la opinión en reconsideración, es insustancial;
El propósito de la Ley Núm. 114, que surge de su faz, no fue afrontar ni remediar la situación comercial de las empresas lecheras. Para afrontar este problema, la Legis-latura ha venido aprobando una serie de leyes y medidas apropiadas. Véase: la relación de estas leyes y medidas de ayuda en mi opinión del Tribunal en Industria Lechera v. Srio. de Hacienda, 95 D.P.R. 839 (1968). El hecho de que el Decreto Mandatorio Núm. 27, Tercera Revisión de 1965, haya estado en toda su fuerza y vigor no ha causado el de-rrumbe de las empresas lecheras, a juzgar por el hecho de que el Decreto Mandatorio Núm. 27, Cuarta Revisión de 1968 se adoptó por el Comité en igual forma alternativa de fijación de salario mínimo a estos empleados. Como cuestión de realidad, no toda la Industria funcionó siempre a base de unidad de venta.
Por lo anteriormente expuesto, disiento de la anulación que ahora en reconsideración se hace del Decreto Manda-torio Núm. 27, Tercera Revisión, 1965.

 En el futuro, véase la Ley Núm. 116 de 21 de junio de 1968: va-caciones y licencia por enfermedad.


Hubo una amplia discusión en el hemiciclo motivada por cierta enmienda de la Comisión de Trabajo que establecía diferencia entre obreros unionados en la Industria Lechera y los no unionados. La enmienda fue derrotada. Diario de Sesiones, id.


 En un voto suyo en el caso de Pueblo v. Santos Cormier, resuelto en 2 de abril de 1969, expresó el Juez Sr. Rigau que “este Tribunal debe ejercer su poder para revocar en los hechos con un gran sentido de autodisciplina.” En las circunstancias en que por ley le es permisible a este Tribunal ejercer la revisión de un Decreto, ese llamado a la autodisciplina cobra expresión máxima.